Citation Nr: 0726664	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-37 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right upper extremity diabetic peripheral neuropathy.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 until August 
1969.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.

In a statement received in July 2005, the veteran withdrew 
the issues of increased ratings for his service-connected 
right upper and right lower extremity disabilities.  In a 
statement received in August 2005, the veteran expressed a 
desire to "withdraw" his "withdrawal" concerning the issue 
of entitlement to a compensable rating for his service-
connected right upper extremity disability.  The veteran was 
notified of the decision granting service connection for this 
disability, and assigned a noncompensable rating, by a letter 
issued in March 2005.  His August 2005 correspondence is 
accepted as a timely appeal, as it has been received within 
the remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed.  38 C.F.R. §§ 20.202, 20.204(c) (2006).  In 
December 2006, the Board remanded the matter of entitlement 
to an initial compensable rating for right upper extremity 
peripheral diabetic neuropathy to the RO for further action.  
After accomplishing the requested action to the extent 
possible, the RO increased the initial evaluation to 10 
percent (as reflected in the March 2007 supplemental SOC 
(SSOC)) and returned this matter to the Board for further 
appellate consideration.


FINDING OF FACT

The veteran's right upper extremity diabetic peripheral 
neuropathy is manifested by pain and weakness, and is 
productive of no more than mild incomplete paralysis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for right upper extremity diabetic peripheral 
neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.123, 4.124, 4.124a, 
Diagnostic Code 8515 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his right upper extremity diabetic peripheral 
neuropathy disability.  In this regard, because the March 
2005 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the March 2005 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the peripheral 
neuropathy of the upper extremity at issue (38 C.F.R. 
§ 4.124a, DC 8515 for the median nerve), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The Board 
notes that VA medical examination was obtained and sufficient 
competent medical evidence is of record to make a decision on 
this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.
In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran is appealing the initial disability evaluation 
assigned following the grant of service connection for right 
upper extremity diabetic peripheral neuropathy.  The March 
2005 rating decision established a noncompensable rating, 
effective July 26, 2004.  A March 2007 supplemental statement 
of the case decision increased the evaluation of the service-
connected disability at issue to 10 percent, also effective 
July 26, 2004.  The veteran contends that his service-
connected right upper extremity peripheral neuropathy 
disability deserves a higher evaluation because his current 
assessment does not accurately portray the state of his 
disability.  

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (2006).  Complete paralysis of the 
median nerve produces inclination of the hand to the ulnar 
side with the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, and the thumb in the plane of the hand (ape hand); 
incomplete and defective pronation of the hand with the 
absence of flexion of the index finger, feeble flexion of the 
middle finger, inability to make a fist, and index and middle  
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. §  
4.124a, Diagnostic Code 8515 (2006).

The veteran asserts that an increased initial evaluation is 
warranted for his service-connected right upper extremity 
peripheral diabetic neuropathy.  The record establishes that 
the veteran is right hand dominant.  See November 2004 and 
January 2005 VA examination reports.  In this regard, the 
veteran's disability is currently assigned a 10 percent 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8515, 
which is warranted when there is mild incomplete paralysis of 
the median nerve of the major upper extremity.  The next-
higher 30 percent rating is warranted for moderate incomplete 
paralysis of the median nerve of the major upper extremity.  
  
In this case, the Board finds that under the criteria set 
forth in 38 C.F.R. § 4.124a, Diagnostic Code 8515, the 
veteran's disability corresponds to the currently assigned 10 
percent evaluation.  In this regard, the veteran underwent VA 
motor and sensory nerve conduction tests in November 2004.  
Motor conduction and F-wave latency studies of the median and 
ulnar nerves showed a prolonged right median distal motor 
latency and slow ulnar conduction velocities, bilaterally.  
Sensor conduction studies of the median and ulnar nerves 
showed slow conduction velocities and reduced SNAP amplitudes 
bilaterally.  The interpretation indicated that the 
electrophysiological studies of the upper right extremity 
were consistent with a peripheral neuropathy with a 
superimposed right carpal tunnel syndrome.

A private medical record from Nebraska Hand and Shoulder 
Institute, dated in March 2005, noted that the veteran had 
full, unguarded motion of both shoulders with no weakness.  
His grip strength on the right was 105 pounds (left was 115 
pounds) and his right key pinch was 29 pounds (left was 23 
pounds).  The impression was complete resolution of cuff 
tendonitis versus bursitis and it was noted that the veteran 
could continue unrestricted work.  A September 2004 private 
medical record noted no clubbing, cyanosis, or edema of the 
veteran's extremities upon objective examination.

Upon VA examination in November 2004, the veteran reported 
occasional weakness and fatigue with whole body aches early 
in the morning.  Deep tendon reflexes were intact and the 
monofilament line was easily perceived on the tips of all 10 
fingers.  Grip strengths were 3+ (active movement against 
gravity) and equal bilaterally.  It was noted that he had 
grossly full range of all 4 extremities without specific 
musculoskeletal deformities.  The examination report 
indicated no objective findings of pain, weakness, excess 
fatigability, incoordination, lack of endurance, or loss of 
range of motion with repetitive use.  His gait was 
unimpaired.  The pertinent diagnosis was diabetic peripheral 
neuropathy of both upper and lower right extremities with 
incidental finding of right carpel tunnel syndrome, not 
diabetes related.   Shoulder, elbow and hand radiographs did 
not provide additional diagnoses.  The claims folder and 
medical records were reviewed.

A VA muscle examination was performed in January 2005.  At 
this examination, the veteran reported that his elbow becomes 
stiff.  He also complained that he feels like his muscles 
strain more easily than before.  The examiner noted that the 
veteran was not taking any medications for relief from his 
aches and pains.  His gait was unimpaired.  Muscle strength 
was evaluated to be good, strong, and equal bilaterally in 
the upper extremities.  No loss of muscle function was noted.  
Joint motion was intact.  The examination report noted that 
the examiner reviewed the veteran's claims file, as well as 
VA treatment records in the Computerized Patient Record 
System (CPRS).  Additionally, a December 2005 VA treatment 
record noted no paresthesias, seizures, or weakness of any 
muscle groups.  The veteran's grip was described as weak on 
the right side, but no other significant neurological 
abnormalities were noted.

A VA peripheral nerves examination was conducted in February 
2007.  The veteran reported right arm pain and weakness on a 
weekly basis.  The veteran denied sensation changes.  It was 
noted that the course of the disability since onset has been 
intermittent with remissions.  The veteran noted that his 
current treatment included the use of a muscle relaxant for 
the right arm about twice a month, which helped him.  
Physical examination revealed that no specific muscles were 
affected and muscles strength was 5 (normal).  His motor 
function impairment included occasionally having less use and 
less repetitive activity.  The affected nerves were the 
median and ulnar, per the November 2004 EMG study described 
above.  A sensory function report for the veteran's right 
upper extremity revealed normal vibration, pain, light touch, 
and position sense.  A peripheral nerve reflex examination 
noted the veteran had a 1+ (low normal) reflex score for the 
bicep, tricep, brachioradialis, and finger jerk.  Regarding 
impact on occupational activities, the examiner noted that 
the disability at issue decreased his manual dexterity, 
caused problems lifting and carrying objects, and resulted in 
weakness and fatigue.  Regarding the disability's impact on 
daily activities, the examiner noted a mild impact on chores 
and recreation and that the veteran was precluded from 
exercise and sports.  In sum, the 2007 VA examiner commented 
that the examination of the right upper extremity was 
unremarkable and the veteran had good muscle strength.  
Although the examiner noted a mild decrease in strength when 
shaking the veteran's hand as he was leaving, the examiner 
noted no muscle loss or wasting.  The examiner noted the 
claims folder was reviewed.

Therefore, based on the above referenced medical findings, 
the Board concludes that the neurological manifestations of 
the veteran's right upper extremity peripheral diabetic 
neuropathy disability are most nearly approximated by the 
currently assigned 10 percent evaluation, which is warranted 
for mild, incomplete paralysis of the median nerve.  The 
Board notes that a higher evaluation is not warranted at this 
time under Diagnostic Code 8515 as the evidence does not 
establish that the veteran's symptomatology reflects moderate 
or severe incomplete paralysis.  

The Board has also considered alternative diagnostic codes, 
including Diagnostic Code 8516 for the ulnar nerve, as the 
medical evidence shows that this nerve is affected.  The 
Board notes that the schedular rating criteria for a 10 
percent and 30 percent rating for a major extremity under 
Diagnostic Code 8516 are the same as for Diagnostic Code 
8515.  Thus, the Board, for reasons already discussed, also 
finds that a 30 percent rating under Diagnostic Code 8516 is 
not warranted for the disability at issue.

In conclusion, the Board concludes that the veteran 
disability picture is not most nearly approximated by the 
next-higher 30 percent evaluation.  The Board also notes that 
there is no indication that the manifestations of the 
veteran's service-connected disability warranted a rating 
greater than 10 percent at any time since the veteran filed 
his claim.  Accordingly, a "staged rating" is not 
warranted.  Fenderson, 12 Vet. App. at 126.  Consequently, 
the Board finds that the currently assigned 10 percent 
evaluation throughout the rating period on appeal 
appropriately reflects the clinically established impairment 
experienced by the veteran.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular consideration

The evidence does not reflect that the right upper extremity 
peripheral diabetic neuropathy caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2006) is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).




ORDER

Entitlement to an initial rating in excess of 10 percent for 
right upper extremity diabetic peripheral neuropathy is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


